Citation Nr: 0116568	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
left meniscectomy, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
tension headaches.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996, July 1997, and June 2000 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  In the 
October 1996 rating decision, the RO continued the 10 percent 
and noncompensable evaluations for residuals of a left 
meniscectomy and tension headaches respectively.  In the July 
1997 rating decision, the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  In the June 2000 rating 
decision, the RO reduced the disability evaluation from 
40 percent to 20 percent for degenerative disc disease of the 
lumbar spine.

In March 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


REMAND

The Board notes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The Board has reviewed the evidence of record and finds that 
additional development is needed prior to adjudication of the 
claims on appeal.

The veteran has submitted a copy of a January 1999 letter 
from the Social Security Administration, showing he has been 
granted disability benefits as of February 1997.  In the 
decision, the Administrative Law Judge determined that the 
veteran could not work as a result, in part, of migraine 
headaches.  He stated the medical evidence showed complaints 
of back pain and left knee pain as well.  The Board finds 
that the Social Security Administration disability records 
must be obtained prior to adjudication of the claims related 
to the veteran's service-connected back, left knee, and 
headaches.  

As to the veteran's headaches, the Board notes that the 
veteran has been granted service connection for tension 
headaches.  In a January 1996 rating decision, the RO denied 
service connection for migraine headaches.  The veteran did 
not appeal the denial within one year of the January 1996 
rating decision.  Regardless, the veteran has complained of 
worsening of his headaches.  The Board finds that 
clarification is needed to distinguish between the 
symptomatology attributable to the tension headaches and the 
symptomatology attributable to the migraine headaches, as the 
Board is not competent to make that distinction.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As to the veteran's knee, the Board finds that an examination 
is necessary to determine the functional loss of the 
veteran's left knee in terms of the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Finally, the Board notes that the veteran testified at the 
March 2001 hearing that he had been denied vocational and 
rehabilitation benefits because he had "too many problems."  
The vocational rehabilitation file is not in the claims file 
and must be associated with it.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected degenerative disc disease of 
the lumbar spine, residuals of a left 
meniscectomy, and tension headaches,.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  Regardless of the 
veteran's response, the RO should secure 
any outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the veteran's 
vocational rehabilitation file and 
associate it with the claims file.

4.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity of the 
veteran's service-connected tension 
headaches.  The examiner must have an 
opportunity to review the veteran's 
claims file, specifically, the veteran's 
service medical records.  After reviewing 
the available medical records and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to which symptoms are attributable to 
the diagnosis of migraine headaches and 
which symptoms are attributable to the 
service-connected tension headaches.  If 
the symptoms cannot be distinguished, the 
examiner must state such and provide a 
rationale for this determination.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a left meniscectomy.  All 
necessary tests and studies, including x-
rays and range of motion studies (in 
degrees) should be performed and 
reported.  The examiner is requested to 
review the veteran's claims folder in 
conjunction with this examination.  The 
examiner should be specifically requested 
to identify the affected muscle groups 
and joints and to identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected residuals of a left 
meniscectomy.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability of the affected muscle group(s) 
and joint(s) during flare-ups.  The 
examiner should also be requested to 
determine for each muscle group and joint 
whether, and to what extent, it exhibits 
weakened movement, excess fatigability, 
and/or incoordination.  Any opinion 
expressed should be accompanied by a 
written rationale.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed, including if a VA examination 
is necessary to determine whether the 
veteran is unable to secure or follow a 
substantially gainful employment as a 
result of service-connected disabilities.

8.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
restoration of a 40 percent evaluation for 
degenerative disc disease of the lumbar 
spine; entitlement to an evaluation in 
excess of 10 percent for residuals of a 
left meniscectomy; entitlement to a 
compensable evaluation for tension 
headaches; and entitlement to a total 
disability rating for compensation 
purposes on the basis of individual 
unemployability.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


